DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application was examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements submitted on 9/4/2020, 10/7/2020, 1/20/2021 and 3/5/2021 have been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are novel and non-obvious over the prior art and are enabled for the scope of the claims as evidenced by the original disclosure (for example, [0305-330]).  The terminal disclaimer filed on 2/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9816986, 10323269, 10443091, 10533213, 10612076, 10731204, 10767216 and any patent granted on co-pending applications 15/440,424 and 16/658,195 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
With the filing of the terminal disclaimer, the claims are now in condition for allowance.  NOTE: Due to a typographical error, the prior Office action set forth a double patenting rejection of claims 24-31 over claims 1 and 3 of U.S. Patent 10553213 on p. 6 which should have been over U.S. Patent 10533213 not 10553213.  Applicants contacted examiner who affirmed that the rejection should have been over U.S. Patent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24-32 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TRENT R CLARKE/
Examiner, Art Unit 1651                                                                                                                                                                                             

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651